CONCURRENT OPINION OP
MR. JUSTICE CORDOVA DAVILA
In the instant case the plaintiffs alleged that the Municipality'of Vega Baja had granted them the use of a lot located in Eugenio María de Hostos Street, measuring 45% feet wide by 14 feet in depth and bounded on the North, South and West by properties of the Heirs of Ramón B. Pórtela, and on the East by the street where it is located. It is alleged that the plaintiffs have in said lot a building described as follows:
“URBAN: A two-story building, the ground floor of bricks and the upper floor of native wood, roofed with galvanized iron, with a small balcony in the upper floor and with a frame annex or wing in the lower one measuring 8.21 meters wide by 4.51 meters in depth. It is bounded on the right, left and back by properties of the heirs of Pórtela, and on its front by the Eugenio María de Hostos Street, where it is located.”
According to the plaintiffs, when the defendant was being put in possession of some property under execution belonging to Dolores Pérez de Pórtela he pointed out to the marshal the above described property as included among the property to be executed, and took possession of the same fraudulently, against the will of the plaintiffs who now pray to be restored in the possession of the said property. The defendant in his answer alleges that in execution of a judgment entered in a case prosecuted against Dolores Pérez de Pórtela to foreclose a mortgage he obtained at public auction a property which is described as follows:
*442"URBAN: A concrete flat roofed bouse located in the town of Vega Baja, El Rosario Street; today Ramón E. Betances Street measuring 13 varas wide by 40 varas in depth, divided into several rooms, one of them looking on Palma Street. It is bounded on the south with Ramón E. Betances Street; on the right, facing it, by the house of Pedro Lluberas, on the left by Chorro Street, today Eugenio María de Hostos, and on the north by Palma Street.”
The defendant denies the fundamental averments in the complaint and prays for its dismissal.
In the record there is no documentary evidence describing the property mortgaged and sold in execution of the judgment to the mortgagee Francisco J. Marrero. When the marshal was examined as to the measures of the house that he put in possession of the defendant he said that said house is 11 meters wide by 17 meters in depth. Said measurements do not conform with those of the house 13 varas wide by 40 varas in depth described by the defendant himself in the answer.
It is true that the marshal states that there is an upper floor over a part of the house, a sort of pent-house (mirador) and that when he was on the point of putting Mr. Marrero in possession of the immovable he had acquired, Consuelo Pór-tela, one of the defendants objected and stated that said part of the house was not included in the property to be delivered; but said proof does not suffice to show that it was a heightening of the mortgaged building, especially if the evidence offered is examined as a whole.
Miss Pórtela declares that in 1923 that lot was unbuilt. She said “We built that house in 1925.” The plaintiffs offered documentary evidence to show that the Municipal Assembly of Vega Baja had granted to the heirs of Ramón B. Pórtela the usufruct of a lot belonging to the municipality, the same which is described in the complaint. A deed executed before a notary on March 7, 1932, was also offered in evidence to show the construction of the house described in the complaint. The defendant objected to the admission of such *443evidence on the grounds that in summary proceedings to recover the possession only evidence to show possession of the property during the year next preceding the filing of the complaint is admissible. The court refused to admit the documents offered.
The evidence introduced is misleading and insufficient. We do not know whether it is the heightening of a building or a new building where none formerly existed, or if the construction was made after or before the mortgage, because the record does not show the date of the mortgage loan. We do not know either the measures of the mortgaged lot and we are not prepared to affirm that the immovable claimed is within the boundaries of the said lot.
The lower court ends its opinion as follows:
“At the end of the hearing in the present case the defendant applied to the court for an ocular inspection alleging that the judge, upon getting there, ‘will see that there is no such house as described in the complaint.’ That inspection was made on March 18, 1933, and the following appears from the minutes thereof:
“ ‘The immovable in controversy is situated in Eugenio Maria de Hostos street, Vega Baja. It is a two-story structure. The ground floor consists of a single body built of bricks with a frame annex or wing for a kitchen and used as dining room and parlor, and a wooden staircase leading to the upper floor. This upper floor is all of wood, roofed with galvanized iron and divided into three bedrooms, with a small balcony in front looking on Hostos street. ’
“The complaint must be sustained, with costs to defendant. Figueroa v. Lugo, 43 P.R.R. 831; Hernández v. Sánchez, 41 P.R.R. 72; Solís v. Castro, 36 P.R.R. 285; Ortiz v. Silva, 28 P.R.R. 357; People v. Oms, 35 P.R.R. 691.”
The property described in the minutes of the ocular inspection is the same one which is claimed by the plaintiffs and which is described in the complaint. The court says nothing in relation with the property mortgaged and sold to the defendant. It does not state that the property claimed is included in the immovable acquired at public auction by Francisco J. Marrero.
*444As tlae possession of tlie immovable claimed has been shown by the plaintiffs and as the marshal testified that he acted in strict compliance with the writ and that he did not put the defendant in possession of a certain property claimed by Miss Pórtela as belonging to said plaintiff, the defendant was bound to show that the two-story house in question was included in the mortgaged property, and that he obtained judicial possession of the ground floor, and therefore, of the whole building. If we do not know the property mortgaged, if we ignore its boundaries and measures, hardly can we affirm that the property in question is a heightening of the mortgaged property or a new building where none formerly existed. According to Section 111 of the Mortgage Law the improvements consisting of adornment or heightening of buildings shall be considered to have been mortgaged jointly with the estate, even though not mentioned in the contract, provided they belong to the owner thereof. The same Section provides in its second paragraph that the improvements consisting of the construction of new buildings where none formerly existed shall not be considered as mortgaged jointly with the estate.
The lower court in the paragraph preceding the statement as to the ocular inspection, says:
“Besides, one of the plaintiffs, Miss Pórtela, testified that the house in controversy stands on a lot belonging to the municipality, and it was so alleged in the complaint. This lot, which the defendant’s witnesses call yard, is an open space in the lot and building whose possession was delivered to the defendant and has its frontage on Hostos street. Is it, as claimed, the yard of the house acquired by the defendant, or is it a lot belonging to the municipality of which the plaintiffs have possession, entitled to such possession and to the exercise of ownership rights? Such issue can not be determined in proceedings like the present. But it has been held, however, as in Puig v. Lorden, 43 P.R.R. 840, that any person who has had actual possession and has committed acts of ownership over a strip of land under color of some right to such possession and ownership, may, upon being disturbed in such possession, institute proceedings to recover that of which he has been dispossessed.”
*445In our opinion it is evident that the defendant has failed to show clearly that he took lawful possession of a property included in the mortgaged property and described in the writ. On the other hand the plaintiffs have shown that they were in possession of the property claimed and that the defendant dispossessed them thereof. The purchaser at public auction of a mortgaged property when taking possession thereof, must not go beyond the limits of the acquired property or of the property really mortgaged. If he takes possession of something not covered by the mortgage he is bound to return it upon the claim of its owner. As said before, the evidence in this case is not very clear. The defendant has. failed to show that the property claimed by the plaintiffs is covered by the mortgage, and in that circumstance we think that the siatus quo must be restored, without prejudice to the rights that Francisco J. Marrero might have to obtain legal possession of the property through proper means. The above reasons lead us to concur with the opinion of the Court affirming the judgment appealed from.